Citation Nr: 0725510	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-23 887	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.  He received the Purple Heart, among other awards.  He 
died in December 2004 at the age of 80.  The appellant is his 
widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2005 rating action that denied service connection 
for the cause of the veteran's death.

In March 2007, the appellant at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fully 
adjudicate the claim on appeal has been accomplished.

2.  During his lifetime, the veteran was service connected 
for residuals of wounds to the right deltoid, right leg, and 
right index finger, and for superficial wound scars to the 
trunk.

3.  According to the death certificate, the immediate cause 
of the veteran's death was pneumonia, due to underlying 
myelodysplastic syndrome.

4.  Myelodysplastic syndrome was first manifested many years 
following discharge from service, and the most persuasive 
medical evidence addressing the relationship between such 
disability and the veteran's military service weighs against 
the claim for service connection for the cause of his death. 


CONCLUSIONS OF LAW

1.  Myelodysplastic syndrome that caused the veteran's death 
was not incurred in or aggravated by wartime service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A March 2006 post-rating RO letter informed the appellant of 
the VA's responsibilities to notify and assist her in her 
claim, and what was needed to establish entitlement to 
service connection for the cause of the veteran's death 
(evidence showing that an injury or disease of service origin 
caused or contributed to his death).  Thereafter, she was 
afforded opportunities to respond.  The Board thus finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; 
reiterated the type of records that the VA would make 
reasonable efforts to get; and requested the appellant to 
furnish any evidence that she had in her possession that 
pertained to her claim.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by her and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were not furnished to 
the appellant prior to the May 2005 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that her claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the appellant was notified of what was needed to 
substantiate her claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with her appeal.  After the 
March 2006 notice letter, the RO gave the appellant further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in January 2007 (as 
reflected in the Supplemental Statement of the Case).
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the appellant was furnished notice of the latter requirements 
in April 2006 and February 2007 RO letters.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining all available service and post-service 
VA and private medical records up to 2006.  A transcript of 
the appellant's March 2007 Board videoconference hearing 
testimony has been associated with the record.  In March 
2007, the Board received additional evidence from the 
appellant and her representative with a notation that she had 
waived her right to have the RO initially consider this 
evidence pursuant to 38 C.F.R. § 20.1304(c) (2006).  
Significantly, the appellant has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served 90 days or more during a period of war 
and leukemia becomes manifest to a degree of 10% within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that it was in fact "incurred" during 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F. 3d 
1039, 1042 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later). 

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The appellant contends that myelodysplastic syndrome 
diagnosed in 2000 that caused the veteran's death was a 
result of his exposure to hazardous chemicals such as benzene 
during his naval service, and that this contention is 
supported by competent medical opinion.  She gave testimony 
to this effect at the March 2007 Board hearing.

In this case, the veteran's service medical and 
administrative records are negative for complaints or 
findings of myelodysplastic syndrome or exposure to hazardous 
chemicals including benzene.  Of record are copies of the 
deck logs of the USS Terror (CM-5), a ship aboard which the 
veteran served, which show that it was struck by enemy 
airplanes which caused a fire.    

Numerous post-service private and VA medical records prior to 
2001 are negative for findings or diagnoses of 
myelodysplastic syndrome.  The first evidence indicative of 
myelodysplastic syndrome was that noted in 2001, some 55 
years post service.  A January 2002 examination report by J. 
P., M.D., noted that, regarding the veteran's questionable 
myeloproliferative/myelodysplastic syndrome, he initially 
became what appeared to be anemic and thrombocytopenic in 
approximately May 2001.  August and September 2001 bone 
marrow laboratory studies at the Methodist Hospital are of 
record.  In December 2003, J. O., M.D., stated that 
myelodysplastic syndrome was first diagnosed in September 
2001 when the veteran was being evaluated for cytopenias.       

According to the December 2004 death certificate, the 
immediate cause of the veteran's death was pneumonia, due to 
underlying myelodysplastic syndrome; no conditions were noted 
as contributory causes of death.  No autopsy was performed.

In October 2005, Dr. J. O. opined that the veteran's death in 
late 2004 of complications of myelodysplastic syndrome with 
refractory anemia was very likely caused by his exposure to 
benzene during his naval service, as benzene was known to be 
a toxin for bone marrow leading to myelodysplastic and 
leukemic syndromes.

In May 2006, a VA physician who is a specialist in hemic 
disorders reviewed the evidence in the veteran's case for the 
purpose of rendering a medical opinion as to whether his 
death was due to injury or disease of service origin.  The 
doctor reviewed the claims folder including the service and 
post-service medical records, and medical literature 
addressing benzene toxicity and myelodysplastic syndrome, as 
well as consulted with a military bioenvironmental official 
regarding toxicity and possible sources of benzene exposure, 
and the effects of benzene exposure for the approximate 
duration of the veteran's active service.  After reviewing 
the veteran's inservice injuries and finding no medical 
causality between myelodysplastic syndrome and the veteran's 
service-connected disabilities, the physician opined that the 
veteran's myelodysplastic syndrome was not due to the 
injuries he sustained during active service, noting also that 
the cause of death identified on the death certificate did 
not reflect or identify those injuries to be contributing 
factors.  

The VA physician noted that the veteran's myelodysplastic 
syndrome came into clinical focus in late 2001 or early 2002, 
as well as Dr. J. O.'s October 2005 medical opinion, and 
stated that a very thorough review of the evidence of record 
could not identify any exposure of the veteran to benzene 
during his naval service.  The doctor noted the appellant's 
contention that the veteran had inhaled fumes during small 
boat training in service, but after consultations determined 
that such fuel at the time of the veteran's exposure was a 
very low grade and had minimal concentrations of highly 
aromatic hydrocarbons such as benzene.  It was felt that the 
veteran had minimal exposure to such fumes, especially 
considering his less than 2 years of active service.  Based 
upon the evidence of record, the physician opined that it was 
less likely than not that the veteran's death was due to 
inservice disease or injury, as he was discharged in 1946, 
and myelodysplastic syndrome appeared in 2001 or 2002.     

On that record, the Board finds that the preponderance of the 
persuasive medical evidence is against the claim for service 
connection for the cause of the veteran's death.  In reaching 
this conclusion, the Board ascribes great probative value to 
the May 2006 VA physician's opinion that it was unlikely that 
the veteran's death was due to inservice disease or injury.  
In particular, the VA medical opinion was arrived at after a 
thorough and comprehensive review of the claims folder 
containing service and post-service medical records and the 
veteran's actual medical history; a review of Dr. J. O.'s 
October 2005 medical opinion; and with the benefit of the VA 
physician's special professional knowledge of hemic 
disorders.  Thus, the Board finds the May 2006 VA physician's 
findings, observations, and conclusions to be dispositive of 
the question of service connection for the cause of the 
veteran's death, and that these most persuasive, expert 
medical observations and opinions militate against the claim.  
See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In reaching this determination, the Board has also considered 
Dr. J. O.'s October 2005 opinion that the veteran's death 
from complications of myelodysplastic syndrome was very 
likely caused by his exposure to benzene during his naval 
service, but this evidence does not provide persuasive 
support for the appellant's claim that service connection for 
the cause of the veteran's death is warranted.  There is no 
evidence that Dr. J. O. ever reviewed the claims folder or 
the veteran's service records (which do not support his 
contention that he was exposed to hazardous chemicals such as 
benzene in service), nor did he offer any reasons or bases 
for his conclusory opinion.  Thus, the Board finds that Dr. 
J. O.'s 2005 medical report does not provide persuasive 
support for the appellant's claim that the myelodysplastic 
syndrome which caused the veteran's death had its onset in 
service or is related to any incident thereof.    

With respect to the appellant's assertions and testimony, the 
Board notes that she is competent to offer evidence as to 
facts within her personal knowledge, such as her observations 
of the veteran's symptoms during his lifetime.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  Thus, a layman such as the 
appellant, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
a medical matter such as the relationship between a disease 
that caused the veteran's death and his military service.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Lastly, the Board has considered the August 2005 and June and 
July 2006 statements of service comrades who stated that 
ships aboard which they served with the veteran were struck 
by enemy airplanes, causing explosions and injury to the 
veteran.  However, those statements by laymen do not 
constitute probative evidence that the myelodysplastic 
syndrome which caused the veteran's death was due to his 
military service over 50 years previously, or any incident 
thereof.  

For all the foregoing reasons, the Board finds that the claim 
for service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


